United States Court of Appeals
                        For the Seventh Circuit
                        Chicago, Illinois 60604

                           February 28, 2001

                                Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge



UNITED STATES OF AMERICA,                ]   Appeal from the United
        Plaintiff-Appellee,              ]   States District Court for
                                         ]   the Northern District of
No. 00-2471                v.            ]   Indiana, Hammond Division.
                                         ]
EUGENE CRUCEAN,                          ]   No. 97 CR 104
        Defendant-Appellant.             ]
                                         ]   James T. Moody,
                                         ]        Judge.


     The opinion of this court entered on this date is AMENDED as
follows:

          On page 1, the lower court information should reflect
          that this appeal came from the Northern District of
          Indiana, Hammond Division.